Title: To Thomas Jefferson from Turner Richardson, 17 February 1824
From: Richardson, Turner
To: Jefferson, Thomas


                        Dear Sir/
                        
                            Sicamore Grove
                            Feby 17th 1824
                        
                    A relation of mine as I have been informed about 14 or 15 years past; was in your employ (a mechanic of some character) his name was Richard Richardson as I have been informed and has been dead many years. I will thank you to inform me; whither you have any knowledge of his having an Uncle by the name of Richardson, who resided in Jamaica, or the West India Islands, who was the owner of several vessels, and in the habit of Coasting or  from Jamaica to Boston; and other parts of the United States. And if you have any knowledge of any correspondence between the said Richardson’s—such information as you possess relative to either of the men will be thankfully received by me—Another subject of some moment to me I will thank you to give me information on, if agreeable to your advanced & retired years that is; whither you at any period of life & Genl Washington, had an altercation, and whither you ever wrote against Genl Washington to calumninate him—such an assertion has been made publickly, but not credited; excuse me for intruding  on your retired situation, and venerable years.I am yours Respectfly
                        T Richardson
                    Direct you Letter to Laurens Court House So Carolina—Address—Turner Richardson
   navigating
